Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Case No.:

EMILY CARPEY and STUART
CARPEY, individually and on behalf
of all others similarly situated,

                      Plaintiff,

              -against-

UNIVERSITY OF COLORADO,
BOULDER, through its Board, THE
BOARD OF REGENTS OF THE
UNIVERSITY OF COLORADO, a
body corporate,

                     Defendants.


                   CLASS ACTION COMPLAINT AND JURY DEMAND


                                      I. INTRODUCTION

   1. Plaintiffs Emily Carpey and Stuart Carpey (hereinafter “Plaintiffs”), individually and on

      behalf of all others similarly situated (“the Putative Class”), bring this class action lawsuit

      against University of Colorado, Boulder (“Defendant”) seeking a refund of certain tuition

      fees and other costs paid to Defendant for the 2020 Spring Semester.

   2. Specifically, as set forth more fully below, Plaintiffs and the Putative Class members

      contracted with Defendant for certain services, and paid for those services in the form of

      tuition and other fees. As a result of the closure of Defendant’s facility, Defendant has

      not delivered the services that the Putative Class contracted and paid for.
Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 2 of 13




   3. As a result, the Putative Class is entitled to a refund on all tuition and fees for which

      Defendant has been unable to provide the contracted for services, facilities, access and/or

      opportunities.

   4. Plaintiffs are not suing to recover monies paid by taxes to the University; rather,

      Plaintiffs file suit against the Board of Regents of The University of Colorado, a

      corporate body that may be sued, for specific disgorgement of fees and monies paid by

      students and their parents, guardians, and families for services not received.

                                            II. PARTIES

   5. The University of Colorado Boulder is part of the University of Colorado system, with its

      principal administrative offices in Denver, Colorado. The University of Colorado

      Boulder is authorized, supervised and funded by the State of Colorado pursuant to the

      Colorado Constitution and Title 23, Article 20 of the Colorado Revised Statutes.

   6. The Board of Regents is the governing body of the University of Colorado Boulder.

      Upon information and belief, it is composed of nine members and charged with the

      general supervision of the university and the exclusive control and direction of all funds

      of and appropriations to the university, unless otherwise provided by law.

   7. Plaintiff Emily Carpey is an individual and a resident and citizen of the state of

      Pennsylvania.

   8. Plaintiff Stuart Carpey is an individual and a resident and citizen of the state of

      Pennsylvania.

                                III. JURISDICTION AND VENUE

   9. This Court has jurisdiction over this action pursuant to the Class Action fairness Act

      (“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse
Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 3 of 13




      citizenship from one Defendant, there are more than 100 Class members, and the

      aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.

   10. This Court has personal jurisdiction over Defendant because Defendant is domiciled in

      Colorado and conducts business in Colorado.

   11. Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of

      the events or omissions giving rise to the claims occurred in this District, and because

      Defendant is a corporate body domiciled and doing business in this district.

                                             IV. FACTS

   12. Plaintiff Emily Carpey is enrolled as a full time student for the spring 2020 academic

      semester at Defendant’s institution.

   13. Plaintiff Stuart Carpey is Emily Carpey’s father, who paid all or a portion of Emily

      Carpey’s tuition and other fees for the spring semester.

   14. Emily Carpey (with financial assistance from Stuart Carpey) is paying full price and out

      of pocket for all tuition and fees, and is not a recipient of any scholarships or other

      financial discounts from the Defendant.

   15. As a precondition for enrollment, Plaintiffs were required to and did pay tuition, as did all

      members of the proposed Class.

   16. There are hundreds, if not thousands, of institutions of higher learning in this country.

   17. Many institutions of higher learning provide curriculum and instruction that is offered on

      a remote basis through online learning which do not provide for physical attendance by

      the students.

   18. Defendant’s institution offers in person, hands on curriculum.

   19. Plaintiffs and members of the Proposed Class did not choose to attend another institution
Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 4 of 13




      of higher learning, but instead chose to attend Defendant’s institution and enroll on an in-

      person basis.

   20. Defendant markets the on campus experience as a benefit of enrollment:




   21. The tuition for in person instruction at Defendant’s institution cover not just the academic

      instruction, but encompass an entirely different experience which includes but is not

      limited to:

         i.   Face to face interaction with professors, mentors, and peers;

        ii.   Access to facilities such as computer labs, study rooms, laboratories, libraries, etc;

       iii.   Student governance and student unions;

        iv.   Extra-curricular activities, groups, intramurals, etc;

        v.    Student art, cultures, and other activities;

        vi.   Social development and independence;

       vii.   Hands on learning and experimentation; and

      viii.   Networking and mentorship opportunities.
Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 5 of 13




   22. As a further precondition to enrollment, Plaintiffs were required to and did pay additional

      mandatory fees in addition to tuition, as did all members of the proposed Class.

   23. These mandatory fees include but are not necessarily limited to the following:

         i.   Arts and Cultural Enrichment Fee

        ii.   Athletic Fee

       iii.   Career Services Fee

        iv.   Mental Health Resource Fee

        v.    Student Activity Fee

        vi.   Student Bus & Bike Program Fee

       vii.   Student Computing Fee

      viii.   Student Health Fee

        ix.   Student Information System Fee

   24. Each of these additional fees was a required charge to cover the costs of opportunities

      and services that can only be made available to students while the students are physically

      present on campus. For example, attendance to athletic events, access to the wellness

      center and student center, access to mental health counseling, etc.

   25. In addition to the tuition and mandatory fees, upon information and belief, Defendant

      charges optional fees for other activities and services that can only benefit students while

      students are on campus. Examples include but are not limited to room and board, parking

      fees, intramural and extra-curricular fees, etc.

   26. As a result of the COVID-19 pandemic, Defendant has suspended all in person on-

      campus activities.

   27. As a result of moving all classes to an online, remote access format, Defendant has
Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 6 of 13




      effectively barred students from entering campus for the remainder of the spring

      semester.

   28. Although Defendant is still offering some level of academic instruction via online

      classes, Plaintiffs and members of the proposed Class have been and will be deprived of

      the benefits of on campus learning as set forth more fully above.

   29. Moreover, the value of any degree issued on the basis of online or pass/fail classes will

      be diminished for the rest of Plaintiff’s life.

   30. Defendant has announced that it will offer pro-rated refunds or credits for room and

      board fees. However, Defendant has specifically refused to refund or credit any portion

      of tuition, or any of the fees set forth above.

   31. Plaintiffs and members of the proposed Class have been and will be deprived of utilizing

      services for which they have already paid, such as access to campus facilities, and other

      opportunities.

                               V. CLASS ACTION ALLEGATION

   32. Plaintiff brings this action on behalf of herself and as a class action, pursuant to the

      provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following

      Class:

               The Tuition Class:

               All people who paid tuition for or on behalf of students enrolled at the University
               of Colorado Boulder for the Spring 2020 semester who were denied live in-person
               instruction and forced to use online distance learning platforms for the last quarter
               of the 2019-2020 academic year.

               The Fee Class:

               All people who paid fees for or on behalf of students enrolled in classes at the
               University of Colorado Boulder for the Spring 2020 semester.
Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 7 of 13




   33. Excluded from the Classes are The Board of Regents of the University of Colorado and

      any of their respective members, affiliates, parents, subsidiaries, officers, directors,

      employees, successors, or assigns; and the judicial officers, and their immediate family

      members, and Court staff assigned to this case. Plaintiffs reserve the right to modify or

      amend the Class definitions, as appropriate, during the course of this litigation.

   34. Certification of Plaintiff’s claims for class-wide treatment is appropriate because Plaintiff

      can prove the elements of her claims on a class-wide basis using the same evidence as

      would be used to prove those elements in individual actions alleging the same claims.

   35. This action has been brought and may be properly maintained on behalf of the Class

      proposed herein under Federal Rule of Civil Procedure 23.

              a. Numerosity: F. R. Civ. P. 23(a)(1)

   36. The members of the Class are so numerous and geographically dispersed that individual

      joinder of all Class members is impracticable. Plaintiff is informed and believes there are

      thousands of members of the Class, the precise number being unknown to Plaintiff, but

      such number being ascertainable from Defendant’s records. Class members may be

      notified of the pendency of this action by recognized, Court-approved notice

      dissemination methods, which may include U.S. mail, electronic mail, internet postings,

      and/or published notice.

              b. Commonality and Predominance: Fed. R. Civ. P. 23(a)(2)

   37. This action involves common questions of law and fact, which predominate over any

      questions affecting individual Class members, including, without limitation:

         i.   Whether Defendant accepted money from the putative Class members in

              exchange for the promise to provide services;
Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 8 of 13




        ii.   Whether Defendant has provided the services for which the putative Class

              members contracted; and

       iii.   Whether the putative Class members are entitled to a refund for that portion of the

              tuition and fees that was contracted for services that Defendant has not provided.

              c. Typicality: Fed. R. Civ. P. 23(a)(3)

   38. Plaintiff’s claim is typical of the other Class member’s claims because, among other

      things, all Class members were similarly situated and were comparably injured through

      Defendant’s wrongful conduct as set forth herein.

              d. Adequacy: F. R. Civ. P. 23(a)(4)

   39. Plaintiff is an adequate Class representative because her interests do not conflict with the

      interests of other members of the class she seeks to represent. Plaintiff has retained

      counsel competent and experienced in complex litigation; and Plaintiff intends to

      prosecute the action vigorously. The Class’s interests will be fairly and adequately

      protected by Plaintiff and her counsel.

              e. Superiority: F. R. Civ. P. 23(b)(3)

   40. A class action is superior to any other available means for the fair and efficient

      adjudication of this controversy, and no unusual difficulties are likely to be encountered

      in the management of this class action. The damages or other financial detriment

      suffered by Plaintiff and other Class members are relatively small compared to the

      burden and expense that would be required to individually litigate their claims against

      Defendant, so it would be impracticable for members of the Class to individually seek

      redress for Defendant’s wrongful conduct.

   41. Even if Class members could afford individual litigation, the Court system likely could
Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 9 of 13




      not. Individualized litigation creates a potential for inconsistent or contradictory

      judgments, and increases the delay and expense to all parties and the court system. By

      contrast, the class action device presents far fewer management difficulties and provides

      the benefits of single adjudication, economy of scale, comprehensive supervision by a

      single court, and finality of the litigation.

                   VI. FOR A FIRST COLLECTIVE CAUSE OF ACTION
                                   BREACH OF CONTRACT
                      (Plaintiffs and Other members of the Tuition Class)

   42. Plaintiffs incorporate by reference all preceding allegations as though fully set forth

      herein.

   43. Plaintiffs bring this count on behalf of themselves and other members of the Tuition

      Class.

   44. Through the admission agreement and payment of tuition, Plaintiffs and the Tuition Class

      members entered into a binding contract with Defendant.

   45. As part of the contract, and in exchange for the aforementioned consideration, the

      Defendant promised to provide certain services, including live in-person instruction in a

      brick and mortar classroom.

   46. Plaintiffs and other members of the Tuition Class fulfilled their end of the bargain when

      they paid tuition for the Spring 2020 semester.

   47. The Defendant has failed to provide those services and has otherwise not performed

      under the contract as set forth above.

   48. The Defendant retained tuition monies paid by Plaintiffs and other members of the

      Tuition Class, without providing them the benefit of their bargain.

   49. The Plaintiffs and the class members have suffered damage as a direct and proximate
Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 10 of 13




      result of Defendant’s breach, including but not limited to being deprived of the

      experience and services to which they were promised and for which they have already

      paid.

   50. As a direct and proximate result of Defendant’s breach, Plaintiffs and the Class are

      entitled to damages, to be decided by the trier of fact in this action, to include but not be

      limited to disgorgement of the difference between the value of one half semester of

      online learning versus the value of one half semester of live in-person instruction in a

      physical classroom.

                 VII.    FOR A SECOND COLLECTIVE CAUSE OF ACTION
                                       BREACH OF CONTRACT
                            (Plaintiffs and Other Members of the Fee Class)

   51. Plaintiffs incorporate by reference all preceding allegations as though fully set forth

      herein.

   52. Plaintiffs bring this action on behalf of themselves and the other members of the Fee

      Class.

   53. Through the admission agreement and payment of mandatory student fees, Plaintiffs and

      the Fee Class members entered into a binding contract with Defendant.

   54. As part of the contract, and in exchange for the aforementioned consideration, the

      Defendant promised to provide certain services, including but not limited to student

      activities, student athletics, and access to campus facilities such as the recreation center,

      libraries, etc..

   55. Plaintiffs and other members of the Tuition Class fulfilled their end of the bargain when

      they paid fees for the Spring 2020 semester.

   56. The Defendant has failed to provide those services and has breached the contracts by
Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 11 of 13




      moving classes online, closing most University buildings, and not providing those

      services for which the fees were intended to pay.

   57. The Defendant retained the fee monies paid by Plaintiffs and other members of the Fee

      Class, without providing them the benefit of their bargain.

   58. The Plaintiffs and the class members have suffered damage as a direct and proximate

      result of Defendant’s breach, including but not limited to being deprived of the

      experience and services to which they were promised and for which they have already

      paid.

   59. As a direct and proximate result of Defendant’s breach, Plaintiffs and the Class are

      entitled to damages, to be decided by the trier of fact in this action, to include but not be

      limited to disgorgement of the pro-rated, unused amounts of the fees already charged and

      collected.

                   VIII. FOR A THIRD COLLECTIVE CAUSE OF ACTION
                                        UNJUST ENRICHMENT
                          (Plaintiffs and Other members of the Tuition Class)

   60. Plaintiffs incorporate by reference all preceding allegations as though fully set forth

      herein.

   61. Plaintiffs brings this action on behalf of themselves and the other members of the Tuition

      Class.

   62. Plaintiffs and members of the Tuition Class conferred a benefit on Defendant by, inter

      alia, paying tuition in exchange for the promise of live in-person instruction at a physical

      on-campus location.

   63. Defendant has realized this benefit by accepting such payment.

   64. Defendant has received this benefit at the expense of the Plaintiffs and other members of
Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 12 of 13




      the Tuition Class to which it is not entitled. Plaintiffs and other members of the Tuition

      Class paid substantial tuition for live in-person instruction and did not receive the full

      benefit of the bargain.

   65. Defendant has retained this benefit, even though Defendant has failed to provide the

      services for which the fees were collected, making Defendant’s retention unjust under the

      circumstances.

   66. Defendant should be required to disgorge this unjust enrichment.


                  IX. FOR A FOURTH COLLECTIVE CAUSE OF ACTION
                                      UNJUST ENRICHMENT
                          (Plaintiffs and Other members of the Fee Class)

   67. Plaintiffs incorporate by reference all preceding allegations as though fully set forth

      herein.

   68. Plaintiffs brings this action on behalf of themselves and the other members of the Fee

      Class.

   69. Plaintiffs and members of the Fee Class conferred a benefit on Defendant by, inter alia,

      paying fees in exchange for the promise of student services and access to and use of

      campus facilities.

   70. Defendant has realized this benefit by accepting such payment.

   71. Defendant has received this benefit at the expense of the Plaintiffs and other members of

      the Fee Class to which it is not entitled. Plaintiffs and other members of the Fee Class

      paid these fees and did not receive the full benefit of the bargain.

   72. Defendant has retained this benefit, even though Defendant has failed to provide the

      services for which the fees were collected, making Defendant’s retention unjust under the

      circumstances.
Case 1:20-cv-01064-NRN Document 1 Filed 04/15/20 USDC Colorado Page 13 of 13




   73. Defendant should be required to disgorge this unjust enrichment.

   WHEREFORE, Plaintiffs, individually and on behalf of members of the Class, pray for

certification of the proposed Class, including appointment of Plaintiff’s counsel as Class

Counsel; together with judgment against Defendant for an amount to be ascertained by the jury

at the trial of this action, for all damages, for the cost and disbursements of this action, both pre-

judgment and post-judgment interest, attorneys’ fees, and for such other and further relief, in law

or in equity, as this Court may deem just and proper.




                                               Respectfully Submitted,

                                               TAUSSIG & SMITH

                                               ___/s/ John Taussig ____
                                               John G. Taussig III, # 13496 (Colo.)
                                               Scott D. Smith, # 35009 (Colo.)
                                               5377 Manhattan Circle, #203
                                               Boulder, CO 80303


                                               ANASTOPOULO LAW FIRM, LLC

                                               ___Motion For Admission Pending___
                                               Eric M. Poulin
                                               Roy T. Willey, IV
                                               32 Ann Street
                                               Charleston, SC 29403
                                               (843) 614-8888

                                               ATTORNEYS FOR PLAINTIFF(S)

Charleston, South Carolina
April 15, 2020
